Hicks, J.
Respondent, a resident of north Whidbey Island, sought a writ of mandamus in Superior Court directing the commissioners of Island County to divide the county into three districts for the purpose of electing county commissioners so that each district would comprise, as nearly as possible, one-third of the population of the county. The court issued the writ, finding the statutory scheme allowing counties composed entirely of islands to establish districts for election of commissioners without regard to population unconstitutional as a violation of the equal protection clause of the United States Constitution. We granted direct review of the trial court's issuance of the writ and we reverse.
Island County is located in Puget Sound and consists primarily of Whidbey Island, Camano Island, and two small, relatively unpopulated islands. Whidbey Island is connected at its north by a bridge to the mainland and on its south by a ferry to the mainland. Camano Island connects to the mainland by a bridge. The county seat is located at Coupeville in the center of Whidbey Island and is reached by either highway or ferry from the mainland. There is no direct ferry service or bridge between Camano *669and Whidbey Islands and no scheduled public transportation between these islands.
There are three commissioner districts in Island County. The first is made up of central and south Whidbey Island, the second of northern Whidbey Island, and the third encompasses all of Camano Island. The first district has in central Whidbey Island a predominantly agricultural area with the southern part of the district open space containing a scattering of commercial and residential development. District two has a large naval airfield within its boundaries and also contains the city of Oak Harbor, the only incorporated area in Island County with a population in excess of 1,000. Its 1973 population was estimated at 10,445. There are a number of urban areas surrounding the base with several light industrial uses. As of April 1, 1977, 6,620 military personnel, plus their dependents, were attached to the naval air station. A large majority of these personnel reside in commissioner district two.
Commissioner district three, Camano Island, is essentially a residential area with the shorelines completely populated and continuing residential development of the inland areas as well.
The population of Island County on June 9, 1977, included 9,228 persons in district one, 24,646 in district two, and 3,589 in district three. As of April 1, 1977, the registered voter totals in the respective districts were 6,058 in district one, 7,657 in district two, and 2,510 in district three.
County commissioners are elected in a uniform way in all counties throughout this state. A candidate for that office must be a qualified elector from the district from which nomination is sought. Nomination is either through the primary election or a minor party convention. Only qualified electors from that district may participate in the primary election or convention. RCW 29.18 and RCW 29.24. In the general election, all qualified voters in the county *670vote for the candidates for each commissioner position. RCW 36.32.050.1
Respondent claims and the trial court agreed that the primary election scheme as applied to Island County is violative of the equal protection clause of the fourteenth amendment to the United States Constitution because of the special proviso allowing unequally populated districts in counties composed entirely of islands. Thus the only issue which we are asked to decide is whether the current Island County district scheme established under RCW 36.32.020(1) violates the equal protection clause of the federal constitution. We conclude that it does not.
Dallas County v. Reese, 421 U.S. 477, 44 L. Ed. 2d 312, 95 S. Ct. 1706 (1975), a recent pronouncement of the Supreme Court concerning a county election scheme challenged on equal protection grounds teaches that the standard for passing constitutional muster in a local election proceeding is the occurrence of invidious discrimination in fact, not achievement of mathematical exactness in residency or nomination districts. The opinion is per curiam and there are no additional views.
Dallas County, Alabama, in which the city of Selma is situate, is locally governed by an elected county commission. Four commission members are elected from four residency districts. Here we are concerned with three commissioners and three residency (commissioner) districts.
In Dallas County, the constitutional challenge was premised on. the fact of substantial variance of population among the four residency districts. This resulted in the City of Selma having but one representative on the commission, though it had about one-half the population of the county. *671As stated above, a similar variance in population among the commissioner districts exists in the instant case.
In Reese v. Dallas County, 505 F.2d 879 (5th Cir. 1974), the majority of the Court of Appeals sitting en banc had concluded that unequal residency districts diluted the votes of the city (Selma) residents, and that the resulting discrimination was invidious. On appeal, the Supreme Court reversed and remanded for further proceedings, holding that a successful attack raising such a constitutional question must be based on findings that the scheme in fact operated impermissibly to dilute the voting strength of an identifiable element of the voting population.
In Island County, as in Dallas County, the election scheme is established by state statute. As in Dallas County, Island County submits its commissioners to county-wide balloting in the general election, though Island County differs from Dallas County in that participants in its nominating selection process come solely from within the commissioner district. This is accomplished by primary election or under RCW 29.24 (Nominations Other Than By Primary), by a convention process. A miniscule number of voters may nominate under this latter procedure.
Assuming that a minimum of two candidates, one from each major party, are nominated by primary election in each commissioner district, and keeping in mind that minor parties may nominate pursuant to RCW 29.24 and that RCW 29.51.170 authorizes "write-in" (sticker) candidates in the general election, it is patently evident that the tenure of the candidate who achieves office is dependent on the county-wide electorate, not the nominating selection process. The Supreme Court, after stating that Dusch v. Davis, 387 U.S. 112, 18 L. Ed. 2d 656, 87 S. Ct. 1554 (1967) controls in Dallas County, went on to say that:
Dusch reaffirmed the principle enunciated in Fortson v. Dorsey, 379 U.S. 433, 438 [13 L. Ed. 2d 401, 85 S. Ct. 498] (1965), that when an official's "tenure depends upon the county-wide electorate he must be vigilant to serve *672the interests of all the people in the county, and not merely those of people in his home district."
Dallas County v. Reese, supra at 479-80. At another point the court said at page 480:
Similarly, in Dusch we approvingly quoted a portion of the District Court's opinion, including the following passage:
"'As the.plan becomes effective, if it then operates to minimize or cancel out the voting strength of racial or political elements of the voting population, it will be time enough to consider whether the system still passes constitutional muster.'"
The principle that county-wide balloting in the general election assures vigilance in representing all county citizens is valid is implicit in this state's county commissioner system. Even in those counties whose commissioner districts are absolutely perfectly balanced in population, only one-third of the electorate at most may participate in the nominating selection process in a primary election. Considerably less of the electorate may nominate in an RCW 29.24 procedure. Whatever the nomination process, the countywide electorate makes the ultimate decision in the general election. Likewise, it is only the county-wide electorate that may recall the commissioner who proves to be not vigilant to serve the interests of all. RCW 29.82.
On the record presented to this court, no invidious result is or can be shown from the election''scheme used in Island County. That is the test of its constitutionality under Dallas County v. Reese, supra, and the cases upon which Dallas County relies. The Island County system is not invidiously discriminatory; it has not operated to minimize or cancel out the strength of any racial or political element of the voting population of the county. Indeed, it is difficult to visualize how it ever could, given the convention nominating process of RCW 29.24 which permits any minority that can muster as few as 100 qualified voters to place a nominee on the ballot in the general county-wide election. *673Until such debilitating facts are demonstrated, it is our view that we should refrain from tampering with the election system the legislature has selected for this county. It is legislative wisdom, not ours, that must prevail until the system's unconstitutionality is established. Even then, it would not be the prerogative of this court to decree what election system must be used in Island County, only that the constitutionally impermissible system may not be used.
Reversed.
Wright, C.J., and Rosellini, Hamilton, and Dolliver, JJ., concur.
[En Banc. March 8, 1979.]

 County commissioners shall be elected by the qualified voters of the county and the person receiving the highest number of votes for the office of commissioner for the district in which he resides shall be declared duly elected from that district.” RCW 36.32.050.